DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: There is a period at the end of the 7th line of claim 1 and at the end of the 6th line of claim 15. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claim 1 are unclear for the following reasons:
i) The limitations “when an authentication image including an iris of an eye of a user is obtained, display an object on a display screen to perform iris authentication” and “perform the iris authentication using the authentication image” is unclear. prior to displaying the changing object. However, the applicant’s specification corresponding to fig 3 indicates that the iris authentication is actually performed on authentication images taken after displaying the changing object. Since the broadest reasonable interpretation of the limitations is inconsistent with the disclosure of the applicant’s specification, the limitations render the claim confusing and indefinite. Claims 15 and 19 include subject matter similar to claim 1, and are rejected for similar reasons.
ii) It is unclear which step the limitation “start of the iris authentication” refers to. For example, is the obtaining of the authentication image the start of the iris authentication? Is changing the object displayed the start of the authentication? Or is the actual authentication (i.e., comparison to known iris) the start of the iris authentication? Claims 15 and 19 include subject matter similar to claim 1, and are rejected for similar reasons.
Regarding claim 2, the limitation “the iris authentication starts with detection of an act of putting on an eyewear terminal” is unclear for the following reasons:
iii) It is unclear which step the limitation start of the iris authentication refers to. For example, is the obtaining of the authentication image the start of the iris authentication? Is changing the object displayed the start of the authentication? Or is the actual authentication (i.e., comparison to known iris) the start of the iris authentication?
iv) In case the obtaining of the authentication image is considered the start of the authentication, it is then unclear how the information is displayed to the user “before before putting on the eyewear terminal) as recited in claim 1. Is there a secondary display different from the display of the eyewear terminal? Or is the information displayed for a predetermined period of time after putting on the eyewear terminal but prior to starting the iris authentication? Please explain.
	Regarding claim 10, the limitation “obtain a plurality of authentication images” is unclear. Is the “iris authentication” of claim 1 also performed on such plurality of authentication images additionally? Please explain.
Regarding claim 20, the limitation “when the eyewear terminal is worn by the user, the circuitry is configured to display the object on the display screen” is unclear. Claim 19, which claim 20 is dependent upon, recites that there is “information which has been displayed since before start of the iris authentication”. Is there a secondary display different from the display of the eyewear terminal that displays such information before the eyewear terminal is worn? Or is the information displayed for a predetermined period of time after putting on the eyewear terminal but prior to displaying the object? Please explain.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren (USPAPN 2012/0075452) in view of Sullivan (USPAPN 2009/0156970).
Regarding claim 1, Ferren discloses:
circuitry (see para [12], processors) configured to:
when an authentication image including an iris of an eye of a user is obtained, 5display on a display screen to perform iris authentication; change the displayed on the display screen; (see para [31], [36], [37] and fig 3, when an iris image is obtained, increasing brightness of a display to induce pupillary constriction); and
perform the iris authentication using the authentication image (see para [27], iris authentication).
However, Ferren does not disclose: display an object on a display screen to perform iris authentication; change the object displayed on the display screen to show content in which the user is interested; and wherein the object displayed on the display screen is superimposed on information 10which has been displayed since before start of the iris authentication (i.e., Ferren discloses increasing brightness of a display after 
In a similar field of endeavor of inducing a pupillary reaction from a user, Sullivan further discloses: display an object on a display screen to perform iris authentication; change the object displayed on the display screen to show content in which the user is interested; and wherein the object displayed on the display screen is superimposed on information 10which has been displayed since before start of the iris authentication (see para [60]-[62] and [65]-[66] and fig 8C and 9, a displayed object 512 changes in position/size/shape/brightness/color for the user to track, which induces pupillary constriction, while a background image remains unchanged).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ferren with Sullivan, and change a display to induce pupillary constriction during iris authentication, as disclosed by Ferren, wherein such change of display to induce pupillary constriction is achieved by an object changing in position/size/shape/brightness/color superimposed on a background image that remains unchanged, as disclosed by Sullivan, for the purpose of minimizing disturbance to the user while the user is performing an unrelated task (see Sullivan para [7]).
Regarding claim 3, Ferren and Sullivan further disclose:
wherein the circuitry is configured to change a size of the object (see Sullivan para [62] and fig 9, the change in display includes changes in the object’s position moving back and forth to induce the pupillary constriction, inherently changing the object’s size)

Regarding claim 4, Ferren and Sullivan further disclose:
wherein the circuitry is configured to change a shape of the object (see Sullivan para [60] and fig 8C, the change in display includes changes in the object’s shape to induce pupillary constriction)
based on at least one of a measured brightness of an environment at a time of obtaining the authentication 20image or a size of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the iris image is obtained, and also based on the pupil size in the iris image to be induced).
	Regarding claim 5, Ferren and Sullivan further disclose:
wherein the circuitry is configured to change a brightness of the object (see Sullivan para [61], the change in display includes changes in the object’s brightness)
 based on a size 10of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], the change in display is based on the pupil size in the iris image to be induced).
Regarding claim 6, Ferren and Sullivan further disclose:

 based on at least one of a measured brightness of an environment at a time of obtaining the authentication image or a size of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the iris image is obtained, and also based on the pupil size in the iris image to be induced).
Regarding claim 7, Ferren and Sullivan further disclose:
20wherein 43Attorney Docket No. 10980US02CON the circuitry is configured to move the object upward in a display area of the display screen (see Sullivan para [62] and fig 9, the change in display includes changes in the object’s vertical position to induce the pupillary constriction)
based on at least one of a measured brightness of an environment at the time of obtaining the authentication image or a size of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the iris image is obtained, and also based on the pupil size in the iris image to be induced).
Regarding claim 8, Ferren further discloses wherein the circuitry is configured to:
specify a pupil in the authentication image to obtain the iris (see para [36] and [37], analyzing pupils); and
perform said iris authentication using the obtained iris of the authentication 10image (see para [27], iris authentication).
Regarding claim 12, Ferren and Sullivan further disclose:



dwherein the circuitry is configured to modify a luminance value of the object (see Sullivan para [61], the change in display includes changes in the object’s brightness)
based on a measured brightness of an environment (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the iris image is obtained).
Regarding claim 13, Ferren and Sullivan further disclose:
10wherein the circuitry is configured to change a color of the object (see Sullivan para [61], the change in display includes changes in the object’s color)
based on at least one of a measured brightness of an environment at the time of obtaining the authentication image or a size of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], the change in display is based on the ambient light levels being low enough when the iris image is obtained, and also based on the pupil size in the iris image to be induced).
Regarding claim 14, Ferren and Sullivan further disclose:
15	wherein the circuitry is configured to change the shape of the object displayed on the display screen (see Sullivan para [60] and fig 8C, the change in display includes changes in the object’s shape to induce pupillary constriction) and
obtain a second authentication image based on a measured brightness of an environment at a time of obtaining the authentication image and a measured size of a pupil in the obtained authentication image (see Ferren para [31], [36], and [37], obtaining a second iris image after the change in display, wherein the change in display is based on the ambient light levels being low enough when the iris image is obtained, and also based on the pupil size in the iris image to be induced).
claims 15-17, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claims 1, 3, 4, 6, and 8).

Claims 2, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren and Sullivan further in view of Starner et al. (USPAPN 2014/0337634).
Regarding claim 2, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the iris authentication starts with detection of an act of putting on an eyewear terminal.
In a similar field of endeavor of inducing a pupillary reaction from a user, Starner further discloses wherein the iris authentication starts with detection of an act of putting on an eyewear terminal (see para [94], iris re-authentication each time a head mounted device (HMD) is worn).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ferren and Sullivan with Starner, and perform iris authentication by inducing pupillary constriction, as disclosed by Ferren and Sullivan, wherein such iris authentication is performed each time a HMD is worn, as disclosed by Starner, for the purpose of blocking unauthorized users (see Starner para [94]).
Regarding claim 9, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the circuitry is configured to perform said iris authentication by referencing a 15memory that stores a previously obtained image of the iris of the user and by performing a matching process 
Starner further discloses wherein the circuitry is configured to perform said iris authentication by referencing a 15memory that stores a previously obtained image of the iris of the user and by performing a matching process between the previously obtained image and the authentication image (see para [89], [90], and [94], iris authentication is performed by comparing an iris image to previously obtained iris images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide an iris authentication to an iris image, as disclosed by Ferren and Sullivan, which compares the iris image to previously obtained iris images, as disclosed by Starner, for the purpose of blocking unauthorized users (see Starner para [94]).
Regarding claim 10, Ferren and Sullivan disclose everything claimed as applied above (see rejection of claim 1), however, does not disclose 20wherein the circuitry is configured to obtain a plurality of authentication images until a predetermined threshold value is reached.
Starner further discloses wherein the circuitry is configured to obtain a plurality of authentication images until a predetermined threshold value is reached (see [62], a change in display includes changes in the object’s position while multiple iris images are obtained, until a complete scan of the iris has been obtained).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further obtain multiple iris images until a 
Regarding claim 11, Ferren, Sullivan, and Starner further disclose wherein the circuitry is configured to change a display of the object until the predetermined threshold value is reached (see rejection of claim 10, the threshold being the complete 100% scan of the iris).
	Regarding claim 18, Ferren, Sullivan, and Starner disclose everything claimed as applied above (see rejection of clams 9 and 17).
	Regarding claim 19, Ferren and Sullivan disclose circuitry configured to: 10when an authentication image including an iris of an eye of a user is obtained, display an object on a display screen to perform iris authentication; change the object displayed on the display screen to show content in which the user is interested; and perform the iris authentication using the authentication image, 15wherein the object displayed on the display screen is superimposed on information which has been displayed since before start of the iris authentication (see rejection of claim 1).
However, Ferren and Sullivan do not disclose: an eyewear terminal comprising: a display screen configured to cover an eye of a user.
Starner further discloses: eyewear terminal comprising: a display screen configured to cover an eye of a user (see para [57] and [62] and fig 1E, the HMD with display and a processor, a displayed object changes in position for the user to track, which induces pupillary constriction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform iris authentication by inducing 
Regarding claim 20, Ferren, Sullivan, and Starner further disclose wherein when the eyewear terminal is worn by the user, the circuitry is configured to 20display the object on the display screen (see rejection of claim 19, the HMD displaying an object that changes in position).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Soo Jin Park/Primary Examiner, Art Unit 2668